UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR-A CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22912 Dreyfus BNY Mellon Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 4/30/16 The following N-CSR-A relates only to the series of the Registrant listed below, and does not affect the other series of the Registrant. Dreyfus Select Managers Long/Short Fund FORM N-CSR-A Item 1. Reports to Stockholders. Dreyfus Select Managers Long/Short Fund SEMIANNUAL REPORT April 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Securities Sold Short 14 Statement of Financial Futures 20 Statement of Options Written 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 25 Notes to Financial Statements 29 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements 49 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Select Managers Long/Short Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Select Managers Long/Short Fund, covering the six-month period from November 1, 2015 through April 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery remained intact over the reporting period. Steady job growth, declining unemployment claims, improved consumer confidence, and higher housing prices supported an economic expansion that so far has lasted nearly seven years. These factors, along with low inflation, prompted the Federal Reserve Board in December 2015 to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to stagnate despite historically aggressive monetary policies, including negative short-term interest rates in Europe and Japan. Global growth has been hampered by weak demand, volatile commodity prices, the lingering effects of various financial crises, unfavorable demographic trends, and low productivity growth. These developments proved especially challenging for financial markets in early 2016, but stocks and riskier sectors of the bond market later rallied strongly to post positive total returns, on average, for the reporting period overall. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist over the foreseeable future until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 16, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2015 through April 30, 2016, as provided by Christopher E. Crerend and Jeffrey A. Brozek, Portfolio Allocation Managers of EACM Advisors LLC Fund and Market Performance Overview For the six-month period ended April 30, 2016, Dreyfus Select Managers Long/Short Fund’s Class A shares produced a total return of -3.00%, Class C shares returned -3.37%, Class I shares returned -2.83%, and Class Y shares returned -2.83%. 1 In comparison, the fund’s benchmark, the HFRX ® Equity Hedge Index (the “HFRX Index”), produced a total return of -3.94%, and the Morgan Stanley Capital International All Country World Index (the “MSCI ACWI Index”), a broad-based index, produced a total return of -0.94% for the same period. 2 Because of several factors, including that the MSCI ACWI Index does not include short positions, we believe the HFRX Index may be a more meaningful performance benchmark. Hedge fund strategies produced negative returns over the reporting period as investor sentiment shifted dramatically. Favorable results in the utilities, industrials, and consumer staples sectors enabled the fund to outperform the HFRX Index. The Fund’s Investment Approach The fund seeks long-term capital appreciation with lower volatility than, and moderate correlation to, major equity market indices. The fund uses a “manager of managers” approach by selecting one or more experienced equity managers to serve as subadvisers to manage the fund’s assets. The fund allocates its assets among subadvisers that use long/short equity investment strategies that are not expected to have returns that are highly correlated to each other or major equity market indices. Each of the fund’s subadvisers acts independently of any other subadviser and uses its own methodology to select portfolio investments. The fund normally invests in equity securities, typically common stocks, including securities issued by other investment companies, such as exchange-traded funds (ETFs). The fund expects to maintain significant short positions in equity securities and equity-related instruments, including derivative instruments and ETFs. Although the fund intends to maintain an overall long position in its investments, in certain circumstances, the fund’s short positions may approach or reach the size of the fund’s overall long position. Markets Roiled by Volatility Stock prices proved choppy in late 2015. Some industry groups, such as the information technology, health care, and financials sectors, benefited from encouraging U.S. employment data and greater mergers-and-acquisitions activity. Other areas, including the energy and basic materials sectors, were undermined by falling commodity prices and global economic headwinds. Investor sentiment deteriorated substantially in early 2016 amid fears that higher short-term interest rates might weigh on U.S. and global economic growth. These worries, as 3 DISCUSSION OF FUND PERFORMANCE (continued) well as disappointing economic data in China, led to plummeting oil prices and sharply declining stock prices over the opening weeks of 2016. Equity markets reversed direction in mid-February, beginning a robust rebound when investors responded positively to indications that the Federal Reserve Board would delay additional rate increases. Investors also were cheered when commodity prices rebounded and Chinese economic conditions appeared to be stabilizing. By mid-April, broad measures of stock market performance had advanced into positive territory, led by a strong rebound in the previously hard-hit energy and materials sectors. Fund Strategies Produced Mixed Results While we are never satisfied with negative absolute returns, we nonetheless are pleased that the fund achieved above-average relative performance in several areas. The utilities sector provided the most favorable results, boosted by a long position in electricity producer Black Hills, which reported better-than-expected earnings. In the industrials sector, long positions in defense contractors Honeywell International and Lockheed Martin advanced strongly. Among consumer staples companies, spirits maker Constellation Brands announced robust earnings growth stemming from accretive acquisitions. Short positions in the consumer discretionary sector also added value when several companies missed their earnings targets, including specialty retailer L Brands, apparel seller Wolverine World Wide , and Indian carmaker Tata Motors . Disappointments over the reporting period were concentrated mainly in the financials sector, where low interest rates and credit concerns hurt long positions in U.S. companies Bank of America and Synchrony Financial , and European insurers AXA and Allianz . In the materials sector, a long position in chemicals producer LyondellBasell Industries fared poorly, as did long positions in energy companies Valero Energy and Anadarko Petroleum. Health care company Allergan was hurt by drug-pricing concerns, and by its failed merger attempt with U.S. drug maker Pfizer. On the short side, Praxair, Schlumberger , and National Oilwell Varco did not decline as expected. Finally, certain subadvisers’ use of currency futures contracts and sector-specific ETFs proved costly. 4 Market Volatility Expected to Continue We currently expect market volatility to persist in an environment of gradually rising short-term U.S. interest rates, choppy global economic growth, and slowing corporate earnings. In our judgment, highly selective long-short strategies should prove effective in navigating such an environment. The fund terminated one of its subadvisers, Standard Pacific Capital, LLC. In addition, the fund’s net equity exposure ended the reporting period toward the lower end of its historical range, reflecting an increase in short positions among its subadvisers. May 16, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Small and midsized companies carry additional risks because their earnings and revenues tend to be less predictable, and their share prices more volatile, than those of larger, more established companies. Manager of managers funds carry risks because each subadviser makes investment decisions independently and it is possible that the investment styles of the subadvisers may not complement one another. As a result, the fund's different exposures to a given stock, industry, sector, market capitalization, geographic area or investment style could unintentionally be more or less than it would have been if the fund had a single adviser or investment strategy. Short sales involve selling a security the fund does not own in anticipation that the security’s price will decline. Short sales may involve substantial risk and leverage, and expose the fund to the risk that it will be required to buy the security sold short at a time when the security has appreciated in value, thus resulting in a loss to the fund. Short positions in stocks involve more risk than long positions in stocks because the maximum sustainable loss on a stock purchased is limited to the amount paid for the stock plus the transaction costs, whereas there is no maximum attainable price on the shorted stock. In theory, stocks sold short have unlimited risk. It is possible that the market value of securities the fund holds in long positions will decline at the same time that the market value of the securities the fund has sold short increases, thereby increasing the fund’s potential volatility. Leveraging occurs when the fund increases its assets available for investment using borrowing or similar transactions. Short sales effectively leverage the fund’s assets. The use of leverage may magnify the fund’s gains or losses. The fund may use derivative instruments, such as options, futures, options on futures, and swaps. A small investment in derivatives could have a potentially large impact on the fund’s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation in effect until March 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. Past performance is no guarantee of future results. 2 SOURCE: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The HFRX Equity Hedge Index (the “HFRX Index”) is designed to be representative of the overall composition of the equity hedge segment of the hedge fund universe. In an equity hedge strategy both long and short positions primarily in equities are maintained. The HFRX Index is sponsored by Hedge Fund Research, Inc. and is constructed using a robust filtering, monitoring, and quantitative constituent selection process using the Hedge Fund Research database (HFR Database), an industry standard for hedge fund data. Constituents of the HFRX Index are selected from an eligible pool of the more than 2270 hedge funds that report to the HFR Database. These hedge funds are screened for various reporting characteristics, asset and duration of track record qualities, unique hedge fund strategy inclusion, and whether they are open to accepting new investment via a fully transparent format. The HFRX Index performance is based on the return of the constituent hedge funds after deducting constituent hedge fund fees and Index Provider fees. The HFRX Index is calculated in USD (dollars) and is priced daily, with a 2-day lag. The Morgan Stanley Capital International All Country World Index (the “MSCI ACWI Index”) is a free float-adjusted market capitalization-weighted index that is designed to measure equity-market performance in the developed and emerging markets throughout the world. Investors cannot invest directly in any index. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Select Managers Long/Short Fund from November 1, 2015 to April 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 16.60 $ 20.48 $ 15.30 $ 14.85 Ending value (after expenses) $ 970.00 $ 966.30 $ 971.70 $ 971.70 COMPARING YOUR FUND’S EXPENSES
